PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Alexander, et al.					:
Application No.  16/233,420				:		ON PETITION
Filed: December 267, 2018				:
Attorney Docket No. P100.01 (93056.0187)		:

This is in response to the “Petition to Withdraw eTerminal Disclaimer under 37 CFR 1.182”, filed on March 15, 2021, requesting withdrawal of the terminal disclaimer, filed on January 8, 2021, over application 16/139,250. This is also a decision on the petition under 37 CFR 1.182, filed on March 15, 2021, requesting expedited consideration of the petition under 37 CFR 1.182 to withdraw the terminal disclaimer.

The petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.182 to withdraw the terminal disclaimer is granted.

The petition under 37 CFR 1.182, requesting withdrawal of the terminal disclaimer is also granted.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection over a Pending “Reference” Application” was filed on January 8, 2021, disclaiming the terminal part of the statutory term of any patent granted on the above-cited application that would extend beyond the full statutory term of any patent granted application 16/139,250.  The terminal disclaimer was approved and made of record on January 8, 2021.

Applicant requests that the terminal disclaimer recorded against application 16/139,250, be withdrawn and states:

[t]he eTerminal Disclaimer referenced application number 16/139,250, which was listed in the double patenting rejection of the Non-Final Office Action issued October 8, 2020. However, we have confirmed with the examiner that the wrong application number was included in the Non Final Office Action and the eTerminal Disclaimer as a result. Therefore, we ask that the incorrect eTerminal Disclaimer be withdrawn.

Petition, filed March 15, 2021, p.1.

Examiner Richard Bowen does not object to the withdrawal of the terminal disclaimer filed on January 8, 2021.  The petition is granted, accordingly.  The terminal disclaimer filed on January 8, 2021, is disapproved and will be withdrawn.

The authorized deposit account is charged $420 for the fee for the petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.182 to withdraw the terminal disclaimer and $420.00 for the fee for the petition under 37 CFR 1.182, requesting withdrawal of the terminal disclaimer.

The application is being directed to Technology Center GAU 2165 for further processing. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET